Per curiam.
This is an appeal from the dismissal of a mandamus action seeking to compel the issuance of a 1975 retail liquor license. The application was made on September 24, 1975, and was refused on October 28, 1975. The suit was filed in 1976. At that time the issue as to the grant of the 1975 license was moot. Bonner v. Maddox, 227 Ga. 598 *282(182 SE2d 122) (1971).
Argued January 11, 1977 —
Decided January 28, 1977.
Howard P. Wallace, for appellant.
Smalley & Cogburn, Robert H. Smalley, Jr., for appellees.

Appeal dismissed.


All the Justices concur.